DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
1. This Office Action is in response to the Amendment, filed on 06/16/2021.

	2. Applicant's cooperation in correcting the informalities in the drawing and specification is appreciated.  Applicant's cooperation in amending the claims to overcome the claim objections relating to informalities is also appreciated.

3. Status of Claims:
	Claims 1-3, 5-9, and 16 were amended;
	Claims 4 and 12 were cancelled; and
	Claims 17-18 were newly added.
	Overall, Claims 1-3, 5-11, 13-18 are pending in this application.

4. In the remarks:
Applicants should rely on the original Specification being filed in the Application 16/691664. If Applicants want to rely on the paragraph numbers being shown in publication Number, Applicants have to provide the Publication Number.


	Response to Amendment
The reply filed on 06/16/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
1. In the Specification:
The Amendment to Specification, filed on 06/16/2021, has been acknowledged. However, the Amendment to Specification has not been accepted.
Applicants have to submit a new Amendment to Specification to substitute the one being filed on 06/16/2021.

    PNG
    media_image1.png
    518
    811
    media_image1.png
    Greyscale

2. In Claims:
a. All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 14 as ). An accompanying clean version is not required and should not be presented. Only claims of the status "currently amended" or "withdrawn" will include markings.
The claimed limitation of “wherein air boost used for the first mode is different than an air boost used for the second mode” is not shown as to be crossed out in the Amended Claim 1, filed on 06/16/2021.

b. Any claims added by amendment must be indicated as "new" and the text of the claim must not be underlined.

Accordingly, the applicants are required to make appropriate amendment to the Specification not only to incorporate with the Drawings but also to support the claimed limitations, or amend the claims. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        June 29, 2021